957 A.2d 734 (2008)
Robert R. MARTINI, Respondent
v.
Michelle P. MARTINI, Petitioner.
No. 181 WAL 2008.
Supreme Court of Pennsylvania.
October 30, 2008.

ORDER
PER CURIAM.
AND NOW, this 30th day of October, 2008, it appearing that the docket does not reflect the required notation in accordance with Pa.R.C.P. 236(b) indicating that Petitioner was afforded the proper written notice of the entry of the trial court's order directing her to file a concise statement of the errors complained of on appeal, as mandated by Pa.R.C.P. 236(a)(2), the Petition for Allowance of Appeal is GRANTED, the Order of the Superior Court dismissing her appeal is VACATED, and the matter is REMANDED to the Superior Court for disposition on the merits. See Laws v. Laws, 758 A.2d 1226 (Pa.Super.2000) (holding that mother's failure to file a concise statement of matters complained of on appeal did not result in waiver of her appellate issues challenging the trial court's support determination since there was no evidence of record that prothonotary sent written notice of the order directing her to file a concise statement as required by Pa.R.C.P. 236).